Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 4/7/2022, with respect to Drawing and Specification Objections, 112 rejections  have been fully considered and are persuasive.  The previous made objections and 112 rejections have been withdrawn. 

Claim Objections
Claim 10, 11 objected to because of the following informalities:  
Note claim 11 fails to further limit the claim scope as it is identical to claim 10. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US 2016/0322837 and Wang US 2017/0373512.

Choi teaches:
1, 9, 15. An apparatus, comprising: 
a power converter comprising a bidirectional alternating current (AC)/direct current (DC) converter (112, FIG2); 
an AC power source terminal configured to connect to an AC power source (connection of 100 to AC source 10, FIG2); 
at least one AC load terminal (100 connection to AC load 31 et al.); 
a DC energy storage terminal configured to connect to a electrical energy storage device (battery pack 130) (connection between 110 and 130, FIG2); and 
a protection circuit (BMS 120), electrically connected between a DC energy storage terminal (terminal of battery pack 130) and the power converter (112).

Choi fails to teach:
A plurality of DC energy storage terminals configured to connect a plurality of electrical energy storage devices (noting Choi discloses a single “battery pack” 130, FIG2). 
a plurality (emphasis added) of protection circuits, wherein each of the plurality of protection circuits is electrically connected between a respective one of the plurality of DC energy storage terminals and the power converter, wherein the plurality of protection circuits are configured to disconnect the respective terminal from the power converter following a failure of the respective one of the plurality of electrical energy storage devices.  

Wang teaches:
A plurality of DC energy storage terminals (connection between batteries (5) and switches (25) and/or between end of string at switch (25) and the common DC bus connection of each respective string) configured to connect a plurality of electrical energy storage devices (each respective string 5, FIG2). 
a plurality of protection circuits (switches 25 and respective control circuits 10), wherein each of the plurality of protection circuits is electrically connected between a respective one of the plurality of DC energy storage terminals (connection between battery string and switch 25), wherein the plurality of protection circuits are configured to disconnect the respective terminal from the power converter following a failure of the respective one of the plurality of electrical energy storage devices (via 15, see Para. 31).
It would have been obvious to incorporate the plurality of battery and battery protection circuitry as taught by Wang into the system of Choi with the motivation of providing a known and desirable battery system with the proper size and desired safety and control circuitry to realize the otherwise generic battery system of Choi.   

Choi further teaches:
2, 10, 11, 16. The apparatus of claim 1, wherein the power converter further comprises a DC/DC converter (113, FIG2), and a DC power source terminal configured to connect to a DC power source (connection between 100 and DC source 20).  

Choi further teaches:
3, 17. The apparatus of claim 1, wherein the power converter further comprises a DC/DC converter (113)  and at least one DC load terminal (connection between 100 and DC load 33 et al.).  

Wang further teaches (further taught within the existing 103 combination of Claim 1 above):
4, 12, 18. The apparatus of claim 1, wherein each of the plurality of protection circuits comprises at least one sensor configured for detecting the failure (see Para 28 and 29).  

Wang further teaches (further taught within the existing 103 combination of Claim 1 above):
5, 13, 19. The apparatus of claim 1, wherein each of the plurality of protection circuits comprises a communication circuit for receiving a notification of failure (eg. voltage/temperature out of range, Para. 29-31) from the respective one of the plurality of electrical energy storage devices (read on by BMS receiving communication from sampling circuit 3, FIG3 and .  

Choi further teaches:
6, 14, 20. The apparatus of claim 1, wherein the electrical energy storage devices comprise at least one storage element selected from the group consisting of batteries, thermal storage, kinetic storage, fuel cell, flow batteries, and electrochemical storage (130, FIG2).  

Allowable Subject Matter
Claims 7 and 8 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836